NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Growth Fund NVIT Multi-Manager International Value Fund American Century NVIT Multi Cap Value Fund NVIT Multi-Manager Large Cap Growth Fund Federated NVIT High Income Bond Fund NVIT Multi-Manager Large Cap Value Fund Neuberger Berman NVIT Multi Cap Opportunities Fund NVIT Multi-Manager Mid Cap Growth Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Bond Index Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Core Bond Fund NVIT Multi-Manager Small Cap Value Fund NVIT Core Plus Bond Fund NVIT Multi-Manager Small Company Fund NVIT Developing Markets Fund NVIT Multi Sector Bond Fund NVIT Emerging Markets Fund NVIT Nationwide Fund NVIT Enhanced Income Fund NVIT Real Estate Fund NVIT Government Bond Fund NVIT S&P 500 Index Fund NVIT Growth Fund NVIT Short Term Bond Fund NVIT International Equity Fund NVIT Small Cap Index Fund NVIT International Index Fund NVIT Large Cap Growth Fund (formerly, Oppenheimer NVIT Large Cap Growth Fund) NVIT Mid Cap Index Fund Templeton NVIT International Value Fund NVIT Money Market Fund Van Kampen NVIT Comstock Value Fund NVIT Multi-Manager International Growth Fund Supplement dated December 29, 2011 to the Statement of Additional Information dated May 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). NVIT Multi-Manager International Value Fund 1. At a meeting of the Board of Trustees (the “Board”) of Nationwide Variable Insurance Trust (the “Trust”) held on December 13, 2011, the Board approved the termination of AllianceBernstein L.P. as a subadviser to the NVIT Multi-Manager International Value Fund (the “Fund”), and approved the appointment of Dimensional Fund Advisors LP (“Dimensional”) to subadvise a portion of the Fund.This change is anticipated to take effect on or about January 10, 2012 (the “Effective Date”). 2. All references to, and information regarding, AllianceBernstein L.P. in the SAI are deleted. 3. As of the Effective Date, on pages 64-67 of the SAI, the following information is added after “Subadvisers”: Fund Subadvisers NVIT Multi-Manager International Value Fund Dimensional Fund Advisors LP Dimensional Fund Advisors LP (“Dimensional”), 6300 Bee Cave Road, Building One, Austin, Texas 78746 has been engaged in the business of providing investment management services since May 1981. Dimensional is currently organized as a Delaware limited partnership and is controlled and operated by its general partner, Dimensional Holdings Inc., a Delaware corporation. As of October 31, 2011, assets under management for all Dimensional affiliated advisors totaled approximately $216 billion. 4. As of the Effective Date, Appendix B and Appendix C are supplemented as follows: APPENDIX B –PROXY VOTING GUIDELINES SUMMARIES Dimensional Fund Advisors, LP Dimensional Fund Advisors LP, (“Dimensional”) has adopted certain Proxy Voting Policies and Procedures (the “Voting Policies”) and Proxy Voting Guidelines (“Voting Guidelines”) for voting proxies on behalf of clients.The Voting Guidelines are largely based on those developed by Institutional Shareholder Services Inc., an independent third party service provider (“ISS”), except with respect to certain matters for which Dimensional has modified the standard ISS voting guidelines. A concise summary of the Voting Guidelines is provided. The Investment Committee at Dimensional is generally responsible for overseeing Dimensional’s proxy voting process. The Investment Committee has formed a Corporate Governance Committee composed of certain officers, directors and other personnel of Dimensional and has delegated to its members authority to (i) oversee the voting of proxies, (ii) make determinations as to how to vote certain specific proxies, (iii) verify on-going compliance with the Voting Policies, and (iv) review the Voting Policies from time to time and recommend changes to the Investment Committee. The Corporate Governance Committee may designate one or more of its members to oversee specific, ongoing compliance with respect to the Voting Policies and may designate other personnel of Dimensional to vote proxies on behalf of its clients, including all authorized traders of Dimensional. Dimensional seeks to vote (or refrains from voting) proxies in a manner consistent with the best interests of its clients as understood by Dimensional at the time of the vote. Generally, Dimensional analyzes proxy statements on behalf of its clients and instructs the vote (or refrains from voting) in accordance with the Voting Policies and the Voting Guidelines. Since most proxies Dimensional receives are instructed to be voted in accordance with the Voting Guidelines, it normally will not be necessary for Dimensional to make an actual determination of how to vote a particular proxy, thereby largely eliminating conflicts of interest for Dimensional during the proxy voting process. However, the Voting Policies do address the procedures to be followed if a conflict of interest arises between the interests of the client, and the interests of Dimensional or its affiliates. If a Corporate Governance Committee (“Committee”) member has actual knowledge of a conflict of interest and recommends a vote contrary to the Voting Guidelines (or in the case where the Voting Guidelines do not prescribe a particular vote and the proposed vote is contrary to the recommendation of ISS), the Committee member will bring the vote to the Committee which will (a) determine how the vote should be cast keeping in mind the principle of preserving shareholder value, or (b) determine to abstain from voting, unless abstaining would be materially adverse to the interest of the client. To the extent the Committee makes a determination regarding how to vote or to abstain for a proxy on behalf of a client in the circumstances described in this paragraph, Dimensional will report annually on such determinations to the client, as applicable. Dimensional will usually instruct voting of proxies in accordance with the Voting Guidelines. The Voting Guidelines provide a framework for analysis and decision making, however, the Voting Guidelines do not address all potential issues. In order to be able to address all the relevant facts and circumstances related to a proxy vote, Dimensional reserves the right to instruct votes counter to the Voting Guidelines if, after a review of the matter, Dimensional believes that the best interests of the client would be served by such a vote. In such a circumstance, the analysis will be documented in writing and periodically presented to the Corporate Governance Committee. To the extent that the Voting Guidelines do not cover potential voting issues, Dimensional will vote on such issues in a manner that is consistent with the spirit of the Voting Guidelines and that Dimensional believes would be in the best interests of its clients. Dimensional seeks to vote (or refrain from voting) proxies in a manner that Dimensional determines is in the best interests of its clients and which seeks to maximize the value of such clients’ investments. In some cases, Dimensional may determine that it is in the best interests of a client to refrain from exercising proxy voting rights. Dimensional may determine that voting is not in the best interest of a client and refrain from voting if the costs, including the opportunity costs, of voting would, in the view of Dimensional, exceed the expected benefits of voting. For securities on loan, Dimensional will balance the revenue-producing value of loans against the difficult-to-assess value of casting votes. It is Dimensional’s belief that the expected value of casting a vote generally will be less than the securities lending income, either because the votes will not have significant economic consequences or because the outcome of the vote would not be affected by Dimensional recalling loaned securities in order to ensure they are voted. Dimensional does intend to recall securities on loan if it determines that voting the securities is likely to materially affect the value of the client’s investment and that it is in the client’s best interests to do so. In cases where Dimensional does not receive a solicitation or enough information within a sufficient time (as reasonably determined by Dimensional) prior to the proxy-voting deadline, Dimensional or its services provider may be unable to vote. With respect to non-U.S. securities, it is typically both difficult and costly to vote proxies due to local regulations, customs, and other requirements or restrictions. Dimensional does not intend to vote proxies of non- U.S. companies if Dimensional determines that the expected economic costs from voting outweigh the anticipated economic benefit to a client associated with voting. Dimensional intends to make its determination on whether to vote proxies of non-U.S. companies on a portfolio-by-portfolio basis, and generally seeks to implement uniform voting procedures for all proxies of companies in a country. Dimensional periodically reviews voting logistics, including costs and other voting difficulties, on a portfolio by portfolio and country by country basis, in order to determine if there have been any material changes that would affect Dimensional’s decision of whether or not to vote. In the event Dimensional is made aware of and believes an issue to be voted is likely to materially affect the economic value of a client, that its vote is reasonably likely to influence the ultimate outcome of the contest, and the expected benefits of voting the proxies exceed the costs, Dimensional will make every reasonable effort to vote such proxies. Dimensional has retained ISS to provide certain services with respect to proxy voting. ISS provides information on shareholder meeting dates and proxy materials; translates proxy materials printed in a foreign language; provides research on proxy proposals and voting recommendations in accordance with the Voting Guidelines; effects votes on behalf of the clients; and provides reports concerning the proxies voted (the “Proxy Voting Services”). In addition, Dimensional may retain the services of supplemental third-party proxy service providers to provide, among other things, research on proxy proposals and voting recommendations for certain shareholder meetings, as identified in the Voting Guidelines.
